DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0014], line 5, “200” should be replaced with --20--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US 9,158,266).

Regarding claim 16, Satoh et al. discloses a waste toner collecting device (element 30, Fig. 6) mountable in an image forming apparatus (element 1, Fig. 1), comprising: a waste toner inlet (see Fig. 6); a waste toner container (element 31, Fig. 6) to store waste toner discharged from the waste toner inlet; and a rotatable dispersing member (element 36, Fig. 6) that includes a coupling member (element 45, Fig. 6) connectable to a waste toner transfer auger (element 35, Fig. 6), the rotatable dispersing member to move waste toner discharged from the waste toner inlet into the waste toner container.
Regarding claim 17, Satoh et al. discloses a waste toner collecting device, wherein the coupling member is connectable to a distal end of the waste transfer auger (see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 9,880,511) in view of Satoh et al. (US 9,158,266).

Regarding claim 1, Takahashi discloses an image forming apparatus (element 100, Fig. 1), comprising: a print engine (elements 110, Fig. 1); a waste toner transfer auger (element 124a, Fig. 3); and a waste toner collecting device (element 1, Fig. 3) to collect a waste toner generated by the print engine and transferred from the print engine to the waste toner collecting device by the waste toner transfer auger, the waste toner collecting device including: a waste toner inlet (element 124b, Fig. 3), a waste toner container (element 11, Fig. 3) to store waste toner discharged from the waste toner inlet, a sensor (i.e., sensor 103 detects through detection window 16, Fig. 3) disposed on one side of the waste toner container, to detect an amount of waste toner in the waste toner container, and a rotatable dispersing member (element 30, Fig. 3) to move waste toner discharged from the waste toner inlet into the waste toner container to another side of the waste toner container, opposite of the one side (see Fig. 3). 
Although Takahashi discloses a driving motor as a driving means to rotatably drive the dispersing member, it does not appear to disclose the dispersing member being connected to the waste toner transfer auger by at least one gear. Satoh et al. shows that this feature is well known in the art. Satoh et al. discloses an image forming apparatus (element 1, Fig. 1), wherein the dispersing member (elements 36, Fig. 6) is connected to the waste toner transfer auger (element 35, Fig. 6) by at least one gear. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved driving of the auger and the dispersing member.
Regarding claim 4, Takahashi discloses an image forming apparatus, wherein the dispersing member is to rotate in a direction from the one side toward the another side (see Fig. 4B).
Regarding claim 10, Takahashi discloses an image forming apparatus, wherein the sensor is disposed below the waste toner inlet (see Fig. 3).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (US 9,158,266) in view of Takahashi (US 9,880,511).

Regarding claims 12 and 15, Satoh et al. discloses a waste toner collecting device (element 30, Fig. 6) mountable in an image forming apparatus (element 1, Fig. 1), comprising: a waste toner inlet (see Fig. 6); a waste toner container (element 31, Fig. 6) to store waste toner discharged from the waste toner inlet; and a rotatable dispersing member (element 36, Fig. 6) having a rotation axis that is substantially coaxial with respect to the waste toner inlet. 
Although Satoh et al. does not appear to disclose a sensor disposed on one side of the waste toner container, Takahashi shows that this feature is well known in the art. Takahashi discloses a waste toner collecting device (element 1, Fig. 3) comprising a sensor (i.e., optical sensor 103 detects through detection window 16, Fig. 3) disposed on one side of the waste toner container (element 11, Fig. 3), to detect an amount of waste toner in the waste toner container, the rotatable dispersing member (element 30, Fig. 3) to move waste toner discharged from the waste toner inlet into the waste toner container to another side of the waste toner container (see Fig. 3), opposite of the one side, wherein the dispersing member is to rotate in a direction from the one side toward the another side (see Fig. 4B). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, determining whether or not the toner collection box is full.

Allowable Subject Matter
Claims 2, 3, 5-9, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 16 have been considered but are moot in view of the new grounds of rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
4/29/2022